MANAGEMENT CHANGE IN CONTROL SEVERANCE AGREEMENT




THIS MANAGEMENT CHANGE IN CONTROL SEVERANCE AGREEMENT (this "Agreement") is made
on and as of this ____ day of _________, 2016 ("Effective Date"), by and between
Parke Bancorp, Inc. ("Company"), a corporation organized under the laws of the
State of New Jersey which serves as a bank holding company, with its principal
office at 601 Delsea Drive, Sewell, New Jersey 08080, Parke Bank ("Bank"), a
banking corporation organized under the laws of the State of New Jersey, with
its principal office at 601 Delsea Drive, Sewell, New Jersey 08080, and
Elizabeth A. Milavsky (the "Executive").


WHEREAS, the Executive is, as of the effective date of this Agreement, employed
by the Company and the Bank, a wholly owned subsidiary of the Company, as
Executive Vice President and Chief Operating Officer ("Officer Position"); and


WHEREAS, the Board of Directors of the Bank believes that the Executive has
worked, and will continue to work, diligently in his or her position in pursuing
the business objectives of the Bank to the direct benefit of the Company and its
shareholders;


WHEREAS, the Board believes that, if the Company receives any proposal from a
third-party concerning a possible business combination with, or the acquisition
of equity securities of, the Company, it is imperative that the Company and its
Board be able to rely upon the Executive to continue in his or her position with
the Company and the Bank, and that the Board be able to receive and rely upon
his or her advice, if they request it, as to the best interests of the Company
and its shareholders, without concern that the Executive might be distracted by
the personal uncertainties and risks created by such a proposal; and


WHEREAS, to achieve that goal, and to retain the Executive's services as an
executive employee of the Company and the Bank prior to and through the
occurrence of a potential future Change in Control, as defined in this
Agreement, the Company, the Bank and the Executive have, with the full support
and concurrence of the Board of Directors of each of the Company and the Bank,
agreed to enter into this Agreement to provide to the Executive certain benefits
in the event that his or her employment as an executive employee of the Company
or the Bank is terminated in conjunction with or after a Change in Control of
the Company or the Bank.


NOW THEREFORE, in order to assure the Company and the Bank that they will have
the continued dedication of the Executive and the availability of his or her
ongoing advice and contribution notwithstanding the possibility, threat or
occurrence of a change in the control or ownership of the Company or the Bank,
and to induce the Executive to remain in the employ of the Company and the Bank
pending such potential Change in Control, the Company, the Bank and the
Executive, each intending to be legally bound hereby, agree as follows:

--------------------------------------------------------------------------------




1. Definitions.




a. Cause.  For purposes of this Agreement, "Cause", with respect to the
termination by the Employer of the Executive's employment shall mean (i) the
willful and continued failure by the Executive to perform his or her duties for
the Employer under this Agreement after at least one warning in writing from the
President and Chief Executive Officer of the Employer identifying specifically
any such failure and providing at least a ten day period for an opportunity to
cure such failure detailed in such warning; (ii) if the Executive shall have
engaged in conduct involving fraud, deceit, personal dishonesty, breach of
fiduciary duty or illegal conduct in his or her business and/or personal
matters; (iii) willful misconduct of any type by the Executive, including, but
not limited to, the disclosure or improper use of confidential information under
Section 11 of this Agreement, which causes material injury to the Company or any
of its subsidiaries or affiliates, as specified in a written notice to the
Executive from President and Chief Executive Officer of the Employer; (iv) the
Executive's conviction of a crime (other than a traffic violation); (v) if the
Executive shall have become subject to continuing intemperance in the use of
alcohol or drugs which has adversely affected, or may adversely affect, the
business or reputation of the Company or the Bank as determined by the Board or
the President and Chief Executive Officer of the Employer; (vi) if the Executive
shall have violated any banking law or regulation, memorandum of understanding,
cease and desist order, or other agreement with any banking agency having
jurisdiction over the Company or the Bank which, in the judgment of the Board or
the President and Chief Executive Officer of the Employer, has adversely
affected, or may adversely affect, the business or reputation of the Company or
the Bank; (vii) if the Executive shall have filed, or had filed against him or
her, any petition under the federal bankruptcy laws or any state insolvency
laws; or (viii) if any banking authority having supervisory jurisdiction over
the Company or the Bank initiates any proceedings for removal of the Executive. 
No act or failure to act on the part of the Executive shall be considered to
have been willful for purposes of clause (i) or (iii) of this Section 1(a)
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that the action or omission was in the best interest
of the Company or any of its subsidiaries or affiliates.




b. Change in Control.  "Change in Control" shall mean the occurrence of any of
the following events:



(i) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or
 
 
2

--------------------------------------------------------------------------------

 
consolidation is held by persons who were stockholders of the Company or the
Bank immediately before the merger or consolidation;


(ii) Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company's or the Bank's voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company's or the
Bank's voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;


(iii) Change in Board Composition: Individuals who constitute the Company's or
the Bank's Board of Directors on the Effective Date hereof (the "Incumbent
Board") cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Effective Date whose
election was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board shall be considered, for purposes of this clause
(iii), as though he or she was a member of the Incumbent Board; or


(iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.


The definition of Change in Control shall be construed to be consistent with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), and Treasury Regulations promulgated thereunder.



c. Contract Period.  "Contract Period" shall mean the period commencing on the
business day immediately preceding a Change in Control and ending on the earlier
of (i) the second anniversary of the date of the Change in Control, or (ii) the
death of the Executive.

 

d. Employer.  "Employer" shall mean the Company and/or the Bank, whichever
entity that shall employ the Executive from time to time, and any successor
entity thereto.




e. Good Reason.  When used with reference to a voluntary termination by the
Executive of his or her employment with the Employer, "Good Reason" shall mean
any of the following, if taken without the Executive's express written consent:

 

 
3

--------------------------------------------------------------------------------

(1) a material diminution in the Executive's base compensation during the
Contract Period;


(2) a material diminution in the Executive's authority, duties, or
responsibilities during the Contact Period, including, but not limited to, a
change in the Executive's Officer Position to other than that of the Executive
Vice President and Chief Operating Officer of the Employer or its successor
entity.


(3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report during the Contract
Period, including a requirement that the Executive report to a corporate officer
or employee other than the President and Chief Executive Officer of the
Executive's Employer;
(4) a material diminution in the budget over which the Executive retains
authority;
 
(5) a more than 25 mile change in the geographic location of the Executive's
office location during the Contract Period, including assignment to a work
location outside of New Jersey; or


(6) any other action or inaction that constitutes a material breach by the
Employer of the agreement under which the Executive provides services.
 
 

2. Employment.  The Employer hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, during the Contract Period upon the
terms and conditions set forth herein.  The Company and the Bank may, in the
exercise of their sole discretion, transfer the Executive's employment
relationship from the Bank to the Company, or from the Company to the Bank, in
which case the transferee employer shall be the Employer for all purposes of
this Agreement.  The transfer of the Executive's employment relationship between
the Bank and the Company shall not be deemed to be either an actual or
constructive termination of the Executive or "Good Reason" for any purpose of
this Agreement, and the Executive's employment shall be deemed to have continued
without interruption for all purposes of this Agreement.




3. Job Position.  During the Contract Period, the Executive shall be employed in
the Officer Position with the Company and the Bank, or such other corporate or
divisional profit center as shall then be the principal successor to the
business, assets and properties of the Bank, with a comparable position title
and comparable professional job duties, responsibilities and required experience
and skill level as were in effect before the Change in Control.  The Executive
shall devote his or her full time professional effort and attention to the
business of the Employer, and shall not, during the Contract Period, be engaged
in any other business activity without the written consent of the Employer.

 
 
4

--------------------------------------------------------------------------------


 

4. Cash Compensation.  The Employer shall pay to the Executive compensation for
his or her services during the Contract Period as follows:




a. Base Compensation.  The base compensation shall be equal to not less than
such annual compensation, including both salary and bonus, as was paid to or
accrued by, or for the benefit of, the Executive in the twelve (12) months
immediately prior to the Change in Control.  The annual salary portion of base
compensation shall be payable in installments in accordance with the Employer's
usual payroll method.  The bonus portion, if any, shall be payable at the time
and in the manner as to which the Employer paid such bonuses prior to the Change
in Control.  Any increase in the Executive's annual compensation pursuant to
paragraph 4(b) below, or otherwise, shall automatically and permanently increase
the base compensation.




b. Annual Increase.  During the Contract Period, the Board of Directors of the
Employer shall review not less than annually, the Executive's compensation and
shall award him or her additional compensation to reflect the Executive's
performance and the performance of the Employer and the Company corporate group,
and competitive compensation levels, all as determined in the discretion of the
Board of Directors of the Employer.



Additional compensation may take any form including but not limited to increases
in annual salary, incentive bonuses and/or bonuses not tied to performance.



5. Expenses and Fringe Benefits.  During the Contract Period, the Executive
shall be entitled to reimbursement for all business expenses incurred by him or
her with respect to the business of the Employer in the same manner and to the
same extent as such expenses were previously reimbursed to him or her
immediately prior to the Change in Control.  If prior to the Change in Control,
the Executive was entitled to the use of an automobile, he or she shall continue
to be entitled to the same use of an automobile at least comparable to the
automobile provided to him or her prior to the Change in Control, and he or she
shall be entitled to vacation leave and sick days, in accordance with the
practices and procedures of the Employer, as such existed immediately prior to
the Change in Control.  During the Contract Period, the Executive also shall be
entitled to hospital, health, medical and life insurance, and any other material
benefits enjoyed, from time to time, by executive officers of the Employer, all
upon terms as favorable as those enjoyed by other executive officers of the
Employer.  Notwithstanding anything in this section to the contrary, if the
Employer adopts any change in the expenses allowed to, or fringe benefits
provided for, executive officers of the Employer, and such policy is uniformly
applied to all executive officers of the Employer, and any successor or acquirer
of the Employer, if any, including the chief executive officer of such entities,
then no such change in policy shall be deemed to be a violation of this
provision.

 
 
5

--------------------------------------------------------------------------------


 

6. Termination for Cause.  At all times, including both before and during the
Contract Period, the Employer shall have the right to terminate the Executive
for Cause, upon written notice to him or her of the termination, which notice
shall specify the reasons for the termination.  In the event of termination for
Cause, the Executive shall not be entitled to any further benefits under this
Agreement.




7. Disability.  During the Contract Period, if the Executive becomes permanently
and totally disabled within the meaning of the Social Security Act, the Employer
may terminate the employment of the Executive.  In which event, the Executive
shall not be entitled to any further benefits under this Agreement other than
payments under any disability policy which the Employer may maintain for the
benefit of its senior officers generally.




8. Death Benefits.  Upon the Executive's death during the Contract Period, the
Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, the Employer,
but his or her estate shall not be entitled to any further benefits under this
Agreement.



9.
Termination without Cause or Resignation for Good Reason.

a.
The Employer may terminate the Executive without Cause during the Contract
Period by giving the Executive not less than four weeks' prior written notice to
the Executive.  During the Contract Period, the Executive may resign within 90
days following the initial occurrence of a condition constituting a Good Reason
upon giving not less than four weeks' prior written notice to the Employer
specifying the condition constituting Good Reason.  The date of termination of
employment for Good Reason shall be no later than twenty-four months following
commencement of the Contract Period.  If the Employer terminates the Executive's
employment during the Contract Period without Cause or if the Executive resigns
for Good Reason, the Employer shall, upon such termination of employment, pay
the Executive a lump sum amount equal to 250% times the average of the
annualized compensation, comprised of annualized salary and cash incentive or
bonus compensation, paid or accrued to the Executive during the thirty-six month
period (or such lesser number of months of actual employment) immediately prior
to the Change in Control (the "Lump Sum Payment").  Notwithstanding the
foregoing, any notice of resignation for Good Reason during the Contract Period
furnished by the Executive to the Employer shall not be effective prior to the
date that is three months following the date of the Change in Control, and the
Executive shall continue to work through such three month period, unless the
Employer shall agree in writing to an earlier effective date of such
resignation.

b.
For a period of eighteen (18) months following the effective date of such
termination of employment following a Change in Control, whether resulting from
without Cause termination initiated by the Employer or for Good Reason

 
 

 
 
6

--------------------------------------------------------------------------------

 
 
initiated by the Executive, the Employer shall continue to provide the Executive
with and pay the applicable premiums for medical and hospital insurance,
disability insurance and life insurance benefits, as were provided and paid for
at the time of the termination of his or her employment with the Employer;
provided that, if at any time during such eighteen month period, the Executive
becomes employed by another employer which provides one or more such benefits,
the Employer shall, immediately and from the date when such benefits are made
available to the Executive by the successor employer, be relieved of its
obligation to provide such benefits to the extent such benefits are duplicative
of what is provided to the Executive by the Executive's new employer. If the
Employer cannot provide the benefits set forth in this Section 9(b) because
Executive is no longer an employee and applicable rules and regulations prohibit
the continuation of such benefits in the manner contemplated, or it would
subject the Employer to penalties, then the Employer shall pay Executive a cash
lump sum payment reasonably estimated to be equal to the value of such benefits
or the value of the remaining benefits at the time of such determination. The
cash payment shall be made in a lump sum within thirty (30) days after the later
of Executive's date of termination or the effective date of the rules or
regulations prohibiting the benefits or subjecting the Bank to penalties.

c.
The Executive shall not have a duty to mitigate the damages suffered by him or
her in connection with the termination by the Employer of his or her employment
without Cause or a resignation for Good Reason during the Contract Period.  If
the Employer fails to pay the Executive the Lump Sum Payment or to provide him
or her with the benefits due under this Section 9, the Executive, after giving
ten (10) days' written notice to the Employer identifying the Employer's
failure, shall be entitled to recover from the Employer all of his or her
reasonable legal fees and expenses incurred in connection with his or her
enforcement against the Employer of the terms of this Agreement.  The Employer
agrees to pay such legal fees and expenses to the Executive on demand.  The
Executive shall be denied payment of his or her legal fees and expenses only if
a court finds that the Executive sought payment of such fees without reasonable
cause and in bad faith.

Notwithstanding the foregoing, in the event that the Executive delivers written
notice to the Employer of his or her termination of employment for Good Reason,
the Employer will have a period of 30 calendar days during which the Employer
may remedy the condition constituting Good Reason and if such condition is
remedied, shall not be required to pay the amount due to the Executive under
this Section 9 and such termination of employment shall not be effective.

10. Resignation without Good Reason.  The Executive shall be entitled to resign
from the employment of the Employer at any time during the Contract Period
without Good Reason, but upon such resignation, the Executive shall not be
entitled to any additional compensation for the time after which he or she
ceases to be employed by the Employer, and shall not be entitled to any of the
other

 
 
7

--------------------------------------------------------------------------------

 

benefits provided for herein, except as may otherwise be provided by the terms
of such other plans or arrangements of the Employer or in accordance with
applicable law.  No such resignation shall be effective unless in writing with
four weeks' notice thereof.

 

11. Restrictions and Limitations on Executive Conduct.




a. Non-Disclosure of Confidential Information.  Except in the course of his or
her employment with the Employer and in pursuit of the business of the Company,
the Bank or any of their subsidiaries or affiliates, the Executive shall not, at
any time during or following the Contract Period, disclose or use for any
purpose any confidential information or proprietary data of the Company, the
Bank or any of their respective subsidiaries or affiliates.  The Executive
agrees that, among other things, all information concerning the identity of, and
the Company's and the Bank's relations with, their respective customers is
confidential and proprietary information.




b. Covenant Not to Compete.  The Executive agrees that for a period of twelve
months following termination of employment in conjunction with or after a Change
in Control, the Executive shall not become employed or retained by, directly or
indirectly, any FDIC insured depository institution whereby the Executive shall
have a new work location that is within 15 miles of any branch or office of the
Bank in existence as of the date of the Change in Control.  The Executive
acknowledges that the terms and conditions of this restrictive covenant are
reasonable and necessary to protect the Company, its subsidiaries, its
affiliates, and any successors in interest, and that the Employer's tender of
compensation under this Agreement is fair, adequate and valid consideration in
exchange for his or her promises and restrictions under this subparagraph of
this Agreement.  The Executive further acknowledges that his or her knowledge,
skills and abilities are sufficient to permit him or her to earn a satisfactory
livelihood without violating the provisions of this subparagraph.




c. Non-Solicitation of Business.  The Executive agrees that for a period of one
year following termination of employment in conjunction with or after a Change
in Control, the Executive shall not contact (with a view toward selling any
product or service competitive with any product or service sold or proposed to
be sold by the Company, the Bank or any successors thereto ("Companies")) any
person, firm, association or corporation (a) to which the Companies sells any
product or service, (b) which the Executive solicited, contacted or otherwise
dealt with on behalf of the Companies, or (c) which the Executive is otherwise
aware is a client of the Companies.  During such one-year period, the Executive
will not directly or indirectly

 
 
8

--------------------------------------------------------------------------------

 



make any such contact, either for his or her own benefit or for the benefit of
any other person, firm, association, or corporation.

 

d. Non-Solicitation of Employees.   The Executive agrees that for a period of
one year following termination of employment in conjunction with or after a
Change in Control, the Executive shall not contact, on his or her own behalf or
on behalf of others, employ, solicit, or induce, or attempt to employ, solicit
or induce, any employee of the Companies for purposes of employment or other
business relationship with any other business entity, nor will the Executive
directly or indirectly, on his or her behalf or for others, seek to influence
any Companies' employee to leave the employ of the Companies.




e. Specific Performance and Severability.  The Executive agrees that the Company
and the Bank do not have an adequate remedy at law for the breach of this
Section 11 and agrees that he or she shall be subject to injunctive relief and
equitable remedies as a result of any breach of this section.  The provisions of
this Agreement shall be deemed severable, and the invalidity or unenforceability
of any provision of this Agreement shall not affect the force and effect of the
remaining provisions.




f. Survival.  This Section 11 shall survive the termination or resignation of
the Executive's employment during the Contract Period for any reason and the
expiration of this Agreement.




12. Term and Effect Prior to Change in Control.




a. Term.  Except as otherwise provided for herein, this Agreement shall commence
on the Effective Date hereof and shall remain in effect for a period of two (2)
years thereafter (the "Term") or until the end of the Contract Period, whichever
is later.  The Term shall be automatically extended for an additional one (1)
year period on each annual anniversary date of the Effective Date, unless the
Board of Directors of the Employer then in office votes not to so extend such
Term prior to each such annual anniversary date.  The Executive shall be
promptly notified of the passage of such a resolution on non-extension of such
Term.  In the event that the Contract Period shall not commence prior to the
expiration of the Term of this Agreement, then this Agreement shall terminate
upon the expiration of the Term, unless such Term shall be extended prior to its
expiration.




b. No Effect Prior to Change in Control.  This Agreement shall not, in any
respect, affect any rights of the Employer or the Executive prior to a Change in
Control, nor shall this Agreement affect or limit any rights of the Executive
granted in accordance with any other agreement, plan or arrangement.  The
rights, duties and benefits provided hereunder shall only become effective upon
the occurrence of a Change in Control, as

 
 
9

--------------------------------------------------------------------------------

 



defined in this Agreement.  If the employment of the Executive is terminated by
the Employer for any reason in good faith prior to a Change in Control, this
Agreement shall thereafter be of no further force and effect.


 

13. Limitations under Section 280G.  Notwithstanding the forgoing, all sums
payable hereunder shall be reduced in such manner and to such extent so that no
such payments made hereunder when aggregated with all other payments to be made
to the Executive by the Company and the Bank shall be deemed an "excess
parachute payment" in accordance with Section 280G of the Code, and thereby
subjecting the Executive to the excise tax provided at Section 4999(a) of the
Code.




14. Release in Favor of the Company Corporate Group.  Notwithstanding anything
herein to the contrary, such payment due in accordance with Section 9 herein
shall be made to the Executive by the Employer on the date which is sixty (60)
days following the date of Termination of Employment (the "Payment Date");
provided that the Executive shall have executed and delivered to the Employer
within fifty (50) days following the date of Termination of Employment a release
in favor of the Company, the Bank, their respective affiliates and subsidiaries,
and their respective employees, officers, directors and agents, which release
shall be substantially in form and content as the form of General Release set
forth at Exhibit A hereto (with any changes as are reasonably requested by the
Employer to reflect changes in law or practice) and all permissible revocation
periods have lapsed with respect to such release without being exercised by the
Executive prior to such Payment Date.  If the release requirements at this
Section 14 have not been satisfied by the Executive prior to such Payment Date,
including the lapse of all such revocation periods prior to such Payment Date,
then the obligations of the Employer to make such payment to the Executive in
accordance with Section 9 herein shall be nullified at such time.




15. Severance Compensation and Benefits not in Derogation of Other Benefits. 
Subject only to those particular terms of this Agreement to the contrary, the
payment or obligation to pay any monies, or the granting of any benefits, rights
or privileges to the Executive as provided in this Agreement shall not be in
lieu or derogation of the rights and privileges that the Executive now has or
will have under any plans or programs of the Employer.

 

16. Miscellaneous.  This Agreement shall be the joint and several obligation of
the Company, the Bank and any acquiring entity(ies) which assumes the
obligations of the Company and the Bank under this Agreement.  The terms of this
Agreement shall be governed by, and interpreted and construed in accordance with
the provisions of, the laws of New Jersey and, to the extent applicable, Federal
law.  Except as specifically set forth in this Agreement, this Agreement
supersedes all prior agreements and understandings with respect to the matters



10

--------------------------------------------------------------------------------






covered hereby.  The amendment or termination of this Agreement may be made only
in a writing executed by the Company, the Bank and the Executive, and no
amendment or termination of this Agreement shall be effective unless and until
made in such a writing.  This Agreement shall be binding to the extent of its
applicability upon any successor (whether direct or indirect, by purchase,
merge, consolidation, liquidation or otherwise) to all or substantially all of
the assets of the Company or the Bank.  This Agreement is personal to the
Executive, and the Executive may not assign any of his or her rights or duties
hereunder, but this Agreement shall be enforceable by the Executive's legal
representatives, executors or administrators.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.  The Company or the Bank, as the case may
be, shall, as part of any Change in Control involving an acquiring entity or
successor to the Company or the Bank, obtain an enforceable assumption in
writing by (i) the entity which is the acquiring entity or successor to the
Company or the Bank, as the case may be, in the Change in Control and, (ii) if
the acquiring entity or successor to the Company or the Bank, as the case may
be, is a bank, the holding company parent of the acquiring entity or successor,
of this Agreement and the obligations of the Company or the Bank, as the case
may be, under this Agreement, and shall provide a copy of such assumption to the
Executive prior to any Change in Control.

 

17. Regulatory Matters.



Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC § 1828(k) and FDIC Regulation 12 CFR
Part 359, Golden Parachute and Indemnification Payments promulgated thereunder.



18. Section 409A Compliance.




a. This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Section 409A of the Code, but rather such
payments shall be made by the Bank to the Executive at the earliest time
permissible thereafter without the Executive having liability for such penalty
tax under Section 409A of the Code.

 
11

--------------------------------------------------------------------------------

 

b. If and to the extent termination payments under this Agreement constitute
deferred compensation within the meaning of Section 409A of the Code and
regulations promulgated thereunder, and if the payment under this Section 9 does
not qualify as a short-term deferral under Section 409A of the Code and Treas.
Reg. §1.409A-1(b)(4) (or any similar or successor provisions), and the Executive
is a Specified Employee within the meaning of Section 409A of the Code and
regulations promulgated thereunder, then the payment of such termination
payments that constitute deferred compensation under Section 409A of the Code
shall comply with Section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, which generally provide that distributions of deferred compensation
(within the meaning of Section 409A of the Code) to a Specified Employee that
are payable on account of Termination of Employment may not commence prior to
the six (6) month anniversary of the Executive's Termination of Employment (or,
if earlier, the date of the Executive's death). Amounts that would otherwise be
distributed to the Executive during such six (6) month period but for the
preceding sentence shall be accumulated and paid to the Executive on the 185th
day following the date of the Executive's Termination of Employment.



"Specified Employee" means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Section 416(i) of the Code,
determined without regard to paragraph (5) thereof) during the calendar year
ending on the December 31 immediately preceding such April 1.


"Termination of Employment" shall have the same meaning as "separation from
service", as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A of the Code
regulations).


c. Notwithstanding the six-month delay rule set forth in Section 18b. above:


(i) To the maximum extent permitted under Section 409A of the Code and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Employer
will pay the Executive an amount equal to the lesser of two times (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Executive's Termination
of Employment occurs, and (2) the sum of the Executive's annualized compensation
based upon the annual rate of pay for services provided to the Employer for the
taxable year of the Executive preceding the taxable year of the Executive in
which his or her Termination of Employment occurs (adjusted for any increase
during that year that was expected to continue indefinitely if the Executive had
not had a Termination of Employment); provided that amounts paid under this
Section 18c. must be paid no later than the last day of the second
 
 
12

--------------------------------------------------------------------------------

 
taxable year of the Executive following the taxable year of the Executive in
which occurs the Termination of Employment and such amounts paid will count
toward, and will not be in addition to, the total payment amount required to be
made to the Executive by the Employer under Section 9; and


(ii) To the maximum extent permitted under Section 409A of the Code and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Employer will pay the Executive
an amount equal to the applicable dollar amount under Section 402(g)(1)(B) of
the Code for the year of the Executive's Termination of Employment; provided
that the amount paid under this Section 18c. will count toward, and will not be
in addition to, the total payment amount required to be made to the Executive by
the Employer under this Section 9.
 

d. To the extent that any reimbursements or in-kind payments are subject to
Section 409A of the Code, then such expenses (other than medical expenses) must
be incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses shall be paid before the Executive's third taxable year following the
taxable year in which the termination occurred.  For medical expenses, to the
extent the Agreement entitles the Executive to reimbursement by the Employer of
payments of medical expenses incurred and paid by the Executive but not
reimbursed by a person other than the Employer and allowable as a deduction
under Section 213 of the Code (disregarding the requirement of Section 213(a) of
the Code that the deduction is available only to the extent that such expenses
exceed 7.5 percent of adjusted gross income), then the reimbursement applies
during the period of time during which the Executive would be entitled (or
would, but for the Agreement, be entitled) to continuation coverage under a
group health plan of the Bank or the Company under Section 4980B of the Code
(COBRA) if the Executive elected such coverage and paid the applicable premiums.

 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
signed by their respective duly authorized representatives pursuant to the
authority of their respective Boards of Directors, and the Executive has
personally executed this Agreement, all as of the date and year first written
above.






ATTEST: PARKE BANK








_____________________________               ______________________________________
Secretary By:  Vito S. Pantilione








ATTEST: PARKE BANCORP, INC.








_____________________________               ______________________________________
Secretary By:  Vito S. Pantilione






WITNESS: EXECUTIVE:






_____________________________               ______________________________________
Elizabeth A. Milavsky








14

--------------------------------------------------------------------------------